

115 HR 6098 IH: Family Medical Leave Modernization Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6098IN THE HOUSE OF REPRESENTATIVESJune 13, 2018Mrs. Carolyn B. Maloney of New York introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on Oversight and Government Reform, and House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Family and Medical Leave Act of 1993 and title 5, United States Code, to permit leave
			 to care for a domestic partner, parent-in-law, adult child, sibling,
			 grandchild, or grandparent who has a serious health condition, and to
			 allow employees to take, as additional leave, parental involvement leave
			 to participate in or attend their children’s and grandchildren’s
			 educational and extracurricular activities.
	
 1.Short titleThis Act may be cited as the Family Medical Leave Modernization Act. 2.Eligible employeeSection 101(2)(B)(ii) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2611(2)(B)(ii)) is amended by striking less than 50 each place it appears and inserting fewer than 15.
		3.Leave to care for a domestic partner, parent-in-law, adult child, sibling, grandparent, grandchild,
			 aunt, uncle, or other individual related by blood or affinity
			(a)Definitions
 (1)Inclusion of grandparents, grandchildren, parents-in-law, siblings, and domestic partnersSection 101 of such Act is further amended by adding at the end the following:  (20)Domestic partnerThe term domestic partner means—
 (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner to any other person, and who is designated to the employer by such employee as that employee’s domestic partner.
 (21)GrandchildThe term grandchild means the son or daughter of an employee’s son or daughter. (22)GrandparentThe term grandparent means a parent of a parent of an employee.
 (23)Parent-in-lawThe term parent-in-law means a parent of the spouse or domestic partner of an employee. (24)SiblingThe term sibling means any person who is a son or daughter of an employee’s parent.
 (25)Son-in-law and daughter-in-lawThe terms son-in-law and daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee.
 (26)Aunt or UncleThe term aunt or uncle of the employee, means the sister or brother of an employee’s parent. (27)Any other individual related by blood or affinity whose close association is the equivalent of a family relationshipThe term any other individual related by blood or affinity whose close association is the equivalent of a family relationship means any person with whom the employee has a significant personal bond that is or is like a family relationship, regardless of biological or legal relationship..
 (2)Inclusion of adult children and children of a domestic partnerSection 101(12) of such Act (29 U.S.C. 2611(12)) is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child. (b)Leave RequirementSection 102 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612) is amended—
 (1)in subsection (a)(1)(C), by striking spouse, or a son, daughter, or parent of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual;
 (2)in subsection (a)(1)(E), by striking spouse, or a son, daughter, or parent of the employee and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (3)in subsection (a)(3), by striking spouse, son, daughter, parent, or next of kin of a covered service member and inserting spouse or domestic partner, son, daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, sibling, aunt, or uncle, or next of kin of a covered service member, or any other individual related by blood or affinity to a covered service member who close association with such service member is the equivalent of a family relationship;
 (4)in subsection (e)(2)(A), by striking spouse, parent, or covered service member of the employee and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle, or covered service member of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (5)in subsection (e)(3), by striking spouse, or a son, daughter, or parent, of the employee and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship; and
 (6)in subsection (f)— (A)in the matter preceding subparagraph (A), by inserting or domestic partners after husband and wife; and
 (B)in subparagraph (B), by inserting or parent-in-law after parent. (c)CertificationSection 103 of the Family and Medical Leave Act of 1993 (29 U.S.C. 2613) is amended—
 (1)in subsection (a), by striking spouse, or parent of the employee, or of the next of kin of an individual in the case of leave taken under such paragraph (3), as appropriate and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or of the next of kin of an individual in the case of leave taken under such paragraph (3), as appropriate, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (2)in subsection (b)(4)(A), by striking spouse, or parent and an estimate of the amount of time that such employee is needed to care for the son, daughter, spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse or domestic partner, parent, parent-in-law, grandparent, sibling, aunt, or uncle, or such other individual; and
 (3)in subsection (b)(7), by striking parent, or spouse and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.
 (d)Employment and Benefits ProtectionSection 104(c)(3) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2614(c)(3)) is amended— (1)in subparagraph (A)(i), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship; and
 (2)in subparagraph (C)(ii), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship.
				4.Leave to care for a domestic partner, parent-in-law, adult child, sibling, grandparent, grandchild,
			 aunt, or uncle of the employee, or other individual related by blood or
			 affinity for Federal employees
			(a)Definitions
				(1)Inclusion of domestic partners, parents-in-law, adult children, sibling, aunt, or uncle,
			 grandparents, grandchildren, or other individuals related by blood or
 affinitySection 6381 of title 5, United States Code, is amended— (A)in paragraph (11) by striking ; and and inserting a semicolon;
 (B)in paragraph (12), by striking the period and inserting a semicolon; and (C)by adding at the end the following:
						
 (13)the term domestic partner means— (A)the person recognized as the domestic partner of the employee under any domestic partner registry or civil union laws of the State or political subdivision of a State; or
 (B)in the case of an unmarried employee, an unmarried adult person who is in a committed, personal relationship with the employee, is not a domestic partner to any other person, and who is designated to the employing agency by such employee as that employee’s domestic partner;
 (14)the term parent-in-law means a parent of the spouse or domestic partner of an employee; (15)the term grandchild means the son or daughter of an employee’s son or daughter;
 (16)the term grandparent means a parent of a parent of an employee; (17)the term sibling means any person who is a son or daughter of an employee’s parent; and
 (18)the terms son-in-law and daughter-in-law, used with respect to an employee, means any person who is a spouse or domestic partner of a son or daughter of the employee.
 (19)Aunt or UncleThe term aunt or uncle of the employee, means the sister or brother of an employee’s parent. (20)Any other individual related by blood or affinity whose close association is the equivalent of a family relationshipThe term any other individual related by blood or affinity whose close association is the equivalent of a family relationship means any person with whom the employee has a significant personal bond that is or is like a family relationship, regardless of biological or legal relationship..
 (2)Inclusion of adult children and children of a domestic partnerSection 6381(6) of such title is amended— (A)by inserting a child of an individual’s domestic partner, after a legal ward,; and
 (B)by striking who is— and all that follows and inserting and includes an adult child. (b)Leave RequirementSection 6382 of title 5, United States Code, is amended—
 (1)in subsection (a)(1)(C), by striking spouse, or a son, daughter, or parent of the employee, if such spouse, son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandparent, grandchild, or sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship, if such spouse, domestic partner, son, daughter, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual;
 (2)in subsection (a)(1)(E), by striking spouse, or a son, daughter, or parent and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship;
 (3)in subsection (a)(3), by striking spouse, son, daughter, parent, and inserting spouse or domestic partner, son, daughter, son-in-law, daughter-in-law, parent, parent-in-law, grandparent, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,;
 (4)in subsection (e)(2)(A), by striking spouse, parent, and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,; and
 (5)in subsection (e)(3), by striking spouse, or a son, daughter, or parent, and inserting spouse or domestic partner, or a son, daughter, parent, parent-in-law, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,.
 (c)CertificationSection 6383 of title 5, United States Code, is amended— (1)in subsection (a), by striking spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship,; and
 (2)in subsection (b)(4)(A), by striking spouse, or parent, and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse, or parent and inserting spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, aunt, or uncle of the employee, or any other individual related by blood or affinity whose close association with the employee is the equivalent of a family relationship and an estimate of the amount of time that such employee is needed to care for such son, daughter, spouse or domestic partner, parent, parent-in-law, grandparent, grandchild, sibling, or such other individual.
				5.Entitlement to additional leave under the FMLA for parental involvement and family wellness
 (a)Leave requirementSection 102(a) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)) is further amended by adding at the end the following new paragraph:
				
					(5)Entitlement to additional leave for parental involvement and family well­ness
 (A)In generalSubject to subparagraph (B) and section 103(g), an eligible employee shall be entitled to leave under this paragraph to—
 (i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or
 (ii)meet routine family medical care needs, including for medical and dental appointments of the employee or a son, daughter, spouse, or grandchild of the employee, or to attend to the care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes.
							(B)Limitations
 (i)In generalAn eligible employee is entitled to— (I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and
 (II)not to exceed 24 hours of leave under this paragraph during any 12-month period. (ii)Coordination ruleLeave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.
 (C)DefinitionsAs used in this paragraph: (i)SchoolThe term school means an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), a Head Start program assisted under the Head Start Act (42 U.S.C. 9831 et seq.), or a child care facility.
 (ii)Community organizationThe term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 101(12), such as a scouting or sports organization..
 (b)ScheduleSection 102(b)(1) of such Act (29 U.S.C. 2612(b)(1)) is amended by inserting after the third sentence the following new sentence: Leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule..
 (c)Substitution of paid leaveSection 102(d)(2) of such Act (29 U.S.C. 2612(d)(2)) is amended by adding at the end the following new subparagraph:
				
 (C)Parental involvement leave and family wellness leaveAn eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid vacation leave, personal leave, or family leave of the employee for any leave under subsection (a)(5). In addition, an eligible employee may elect, or an employer may require the employee, to substitute any of the accrued paid medical or sick leave of the employee for leave provided under clause (ii) of subsection (a)(5)(A) for any part of the leave under such clause, except that nothing in this title shall require an employer to provide paid sick leave or paid medical leave in any situation in which such employer would not normally provide any such paid leave. If the employee elects or the employer requires the substitution of accrued paid leave for leave provided under subsection (a)(5)(A), the employer shall not restrict or limit this substitution or impose any additional terms and conditions on such leave that are more stringent on the employee than the terms and conditions set forth in this Act..
 (d)NoticeSection 102(e) of such Act (29 U.S.C. 2612(e)) is further amended by adding at the end the following new paragraph:
				
 (4)Notice relating to parental involvement and family wellness leaveIn any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall—
 (A)provide the employer with not less than 7 days’ notice or as much notice as is practicable before the date the leave is to be taken, of the employee’s intention to take leave under such paragraph; and
 (B)in the case of leave to be taken under subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider involved (if any)..
 (e)CertificationSection 103 of such Act (29 U.S.C. 2613) is further amended by adding at the end the following new subsection:
				
 (g)Certification related to parental involvement and family wellness leaveAn employer may require that a request for leave under section 102(a)(5) be supported by a certification issued at such time and in such manner as the Secretary may by regulation prescribe..
			6.Entitlement of Federal employees to leave for parental involvement and family wellness
 (a)Leave requirementSection 6382(a) of title 5, United States Code, is further amended by adding at the end the following new paragraph:
				
					(5)
 (A)Subject to subparagraph (B)(i) and section 6383(f), an employee shall be entitled to leave under this paragraph to—
 (i)participate in or attend an activity that is sponsored by a school or community organization and relates to a program of the school or organization that is attended by a son or daughter or a grandchild of the employee; or
 (ii)meet routine family medical care needs, including for medical and dental appointments of a son, daughter, spouse, or grandchild of the employee, or to attend to the care needs of elderly individuals who are related to the eligible employee, including visits to nursing homes and group homes.
							(B)
 (i)An employee is entitled to— (I)not to exceed 4 hours of leave under this paragraph during any 30-day period; and
 (II)not to exceed 24 hours of leave under this paragraph during any 12-month period. (ii)Leave under this paragraph shall be in addition to any leave provided under any other paragraph of this subsection.
 (C)For the purpose of this paragraph— (i)the term school means an elementary school or secondary school (as such terms are defined in section 8101 of the Elementary and Secondary Education Act of 1965), a Head Start program assisted under the Head Start Act, and a child care facility licensed under State law; and
 (ii)the term community organization means a private nonprofit organization that is representative of a community or a significant segment of a community and provides activities for individuals described in subparagraph (A) or (B) of section 6381(6), such as a scouting or sports organization..
 (b)ScheduleSection 6382(b)(1) of such title is amended— (1)by inserting after the second sentence the following new sentence: Leave under subsection (a)(5) may be taken intermittently or on a reduced leave schedule.; and
 (2)in the last sentence, by striking involved, and inserting involved (or, in the case of leave under subsection (a)(5), for purposes of any 30-day or 12-month period),.
 (c)Substitution of paid leaveSection 6382(d) of such title is further amended— (1)by inserting (1) after the subsection designation; and
 (2)by adding at the end the following:  (2)An employee may elect to substitute for leave under subsection (a)(5), any of the employee’s accrued or accumulated annual or sick leave under subchapter I. If the employee elects to substitute accumulated annual or sick leave for leave provided under subsection (a)(5), the employing agency shall not restrict or limit this substitution or impose any additional terms and conditions on such leave that are more stringent on the employee than the terms and conditions set forth in this subchapter..
 (d)NoticeSection 6382(e) of such title is further amended by adding at the end the following new paragraph:  (3)In any case in which an employee requests leave under paragraph (5) of subsection (a), the employee shall—
 (A)provide the employing agency with not less than 7 days’ notice, before the date the leave is to be taken, of the employee’s intention to take leave under such paragraph; and
 (B)in the case of leave to be taken under subparagraph (A)(ii), make a reasonable effort to schedule the leave so as not to disrupt unduly the operations of the employer, subject to the approval of the health care provider involved (if any)..
 (e)CertificationSection 6383(f) of such title is amended by striking 6382(a)(3) and inserting paragraph (3) or (5) of section 6382(a). 